



Exhibit 10.4


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This Second Amendment to the Employment Agreement (the “Second Amendment”) is
effective as of September 15, 2016 (“Second Amendment Effective Date”), by and
between Leslie Cross (the “Executive”) ”), Alphatec Spine Inc., a California
corporation (“Spine”) and Alphatec Holdings, Inc., a Delaware corporation
(“Holdings”) (collectively, Spine and Holdings shall be referred to as the
“Company”). Capitalized terms undefined shall have the meaning ascribed to them
in the Agreement.
WHEREAS, on or about February 26, 2012, the Company and the Executive have
entered into an Employment Agreement and a First Amendment to the Agreement,
dated May 1, 2014 (the “Agreement”);
WHEREAS, between August 2, 2014 and the Second Amendment Effective Date the
Executive was the Chairman of the Company’s Board of Directors, but not an
employee of the Company; and
WHEREAS, the Company and the Executive have agreed that as of the Second
Amendment Effective Date the Executive shall become an employee of the Company
and the undersigned parties shall enter into this Second Amendment as of the
Effective Date to further amend the Agreement.
THEREFORE, in consideration of the mutual promises contained in this Second
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the parties, the parties agree as
follows:
1.    AMENDMENTS.
1.1.    Amendment and Restatement of Section 3. Section 3 of the Agreement is
hereby deleted in its entirety and replaced with the following:
“The Company shall employ Executive and Executive agrees to work for the Company
as its Chairman and Chief Executive Officer. Executive shall perform the duties
and responsibilities inherent in the position in which Executive serves and such
other duties and responsibilities as the Board of Directors or its designee
shall from time to time reasonably assign to Executive. In addition, it is the
Company’s intention that the Executive continue to serve as Chairman of the
Company’ Board of Directors.”
1.2.    Amendment and Restatement of Section 4.1. Section 4.1 of the Agreement
is hereby deleted in its entirety and replaced with the following:
“Commencing on the Second Amendment Effective Date, the Company shall pay
Executive a salary (the “Base Salary”) of $33,333.33 gross per month, payable
bi-weekly in accordance with the Company’s customary payroll practices.”
1.3    Deletion of Section 4.2. Section 4.2 of the Agreement is hereby deleted
in its entirety and replaced with the following:
“[Reserved]”
1.4    Amendment and Restatement of Section 5. Section 5 of the Agreement is
deleted in its entirety and replaced with the following:
“The Executive’s employment can be terminated at any time by either the Company
of the Executive with or without cause. In case of a termination without cause
by the Company, the Executive shall receive 30 days’ prior notice of
termination.”
2.    MISCELLANEOUS. In the event of any conflict between the provisions of this
Second Amendment and the Agreement, the provisions of this Second Amendment
shall prevail. Other than as set forth in this Second Amendment, the remainder
of the Agreement shall remain in full force and effect.
[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Agreement on September 15, 2016


ALPHATEC SPINE, INC.


By: _/S/ Craig Hunsaker_____________
Name: Craig Hunsaker
Title: EVP, People & Culture




ALPHATEC SPINE, INC.


By: _/S/ Craig Hunsaker______________
Name: Craig Hunsaker
Title: EVP, People & Culture




EXECUTIVE


_/S/ Leslie Cross_______________
Name: Leslie Cross





